Same Case — On a Re-hearing.
By the court:
Host, J.
In this case, the court having overlooked an agreement, in the record, by which the defendant, Maria F. Burr, administratrix of the succession of C. C. Burr, was authorized to prosecute her appeal without giving bond, a re-hearing was granted as to her.
The argument in support of her application has failed to convince us, that there was error in the judgment, to the prejudice of her co-defendant. The same judgment must, therefore, be entered against her.
It is ordered, that the judgment of the court below, rendered against Maria F. Burr, administratrix of C. C, Burr, be reversed. It is further ordered, that the plaintiff recover from the defendant, Maria F. Burr, in her said capacity, $768 66, with legal interest from the 10th of August, 1847, till paid, and the costs of the district court; those of this appeal to be paid by the plaintiff and appellee